DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-4 & 6-10 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 & 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “as similar as possible” in Claim 1, line 14 renders the claim indefinite because it is not clear how this limits the claim and therefore the scope of the claim is unclear. For the purposes of examination, “as similar as possible” has been construed to be substantially the same.

B) The term "shorter" in claim 6, line 5 is a relative term which renders the claim indefinite.  The term "shorter" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, “shorter” has been construed to be a shorter air guiding channel of the two air guiding channels of different lengths.

C) Claims 2-4 & 7-9 are also rejected due to their dependency on Claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 8,408,980 B2 to Nanaumi in view of JPH10227299A to Shuichi and further in view of DE69902425T2 to Majchrzak.

A) As per Claim 1, Nanaumi teaches a venting device for venting an interior of a motor vehicle, including at least two air guiding channels (Nanaumi: Figure 1; with one channel from fan to outlets 546 in 
at least two air outlets for venting the interior (Nanaumi: Figure 30, Items 546).
Nanaumi does not teach an acoustic damping element that is formed as a Helmholtz resonator disposed in one of the at least two air guiding channels, by which a sound pressure level occurring at one or more of the air outlets can be reduced,
wherein the damping element comprises at least two chambers, wherein a first chamber comprises a first plurality of openings of a first uniform size and a second chamber comprises a second plurality of openings of a second uniform size, wherein the first and second uniform sizes are different;
wherein sound characteristics at different air outlets of the at least two air outlets provided for venting the interior are matched to each other by the damping element, the damping element being configured such that sounds occurring at the at least two air outlets as air exits the at least two air outlets are substantially the same, as construed by 112(b), in their volume, spectrum, and spectral intensity distribution.
However, Shuichi teaches an acoustic damping element that is formed as a Helmholtz resonator disposed in one of the at least two air guiding channels, by which a sound pressure level occurring at one or more of the air outlets can be reduced (Shuichi: Figure 1; reducing noise at all outlets);
wherein the damping element comprises at least two chambers, wherein a first chamber comprises a first opening of a first uniform size and a second chamber comprises a second opening of a second uniform size, wherein the first and second uniform sizes are different (Shuichi: Figure 1, Items 23 all have different sized holes);
wherein, in combination with Nanaumi, sound characteristics at different air outlets of the at least two air outlets provided for venting the interior are matched to each other by the damping element, the damping element being configured such that sounds occurring at the at least two air outlets as air exits the at least two air outlets are substantially the same, as construed by 112(b), in their volume, spectrum, and spectral intensity distribution (outlets of Nanaumi are symmetrical with damping element of Shuichi at blower, as such all noise characteristics will be identical to each other at identical outlets 546 in Nanaumi).

Nanaumi in view of Shuichi does not explicitly teach a plurality of openings for each chamber.
However, Majchrzak teaches a plurality of openings for each chamber (Majchrzak: Figure 3, Items 82).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nanaumi in view of Shuichi by having a plurality of openings in the chambers, as taught by Majchrzak, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nanaumi in view of Shuichi with these aforementioned teachings of Majchrzak since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the plurality of openings in Majchrzak for the single opening in Nanaumi in view of Shuichi. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 2, Nanaumi in view of Shuichi and Majchrzak teaches that the damping element is formed by a plurality of Helmholtz resonators coupled to each other, the plurality of Helmholtz resonators defining the at least two chambers (Shuichi: Figure 1, Items 23).

C) As per Claim 3, Nanaumi in view of Shuichi and Majchrzak teaches that the first plurality of openings and/or the second plurality of openings are round openings (Shuichi: Figure 1, Item 21 is round).

D) As per Claim 4, Nanaumi in view of Shuichi and Majchrzak teaches that the damping element comprises at least a third chamber comprising a third plurality of openings (Shuichi: Figure 1, third chamber 23 with plurality of openings from Figure 2 Majchrzak).

E) As per Claim 7, Nanaumi in view of Shuichi teaches all the limitations except that a sound absorbing material, comprising a foam or non-woven fabric, is disposed in the air guiding channel having the damping element.
However, Majchrzak teaches a sound absorbing material, comprising a foam or non-woven fabric, is disposed in the air guiding channel having the damping element (Majchrzak: Figure 4, Item 92; Paragraph 0058).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nanaumi in view of Shuichi by adding a sound absorbing material, as taught by Majchrzak, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nanaumi in view of Shuichi with these aforementioned teachings of Majchrzak with the motivation of further damping sound, further making the vehicle interior more comfortable.

F) As per Claim 8, Nanaumi in view of Shuichi teaches all the limitations except that more than half of the damping element is formed of a non-foamed plastic.
However, Majchrzak teaches that more than half of the damping element is formed of a non-foamed plastic (Majchrzak: Paragraph 0013 & 0032).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nanaumi in view of Shuichi by making the element out of plastic, as taught by Majchrzak, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nanaumi in view of Shuichi with these aforementioned teachings of 

G) As per Claim 9, Nanaumi in view of Shuichi and Majchrzak teaches that the damping element extends across a cross-section of the air guiding channel in which it is disposed (Shuichi: Figure 1, all Items 23 extend throughout cross-section).

H) As per Claim 10, Nanaumi teaches a venting device for venting an interior of a motor vehicle, including at least two air guiding channels (Nanaumi: Figure 1; with one channel from fan to outlets 546 in Figure 30 & second channel from beginning of Item 554 to outlet on 554 in Figure 30), the venting device comprising: 
at least two air outlets for venting the interior (Nanaumi: Figure 30, Items 546).
Nanaumi does not teach an acoustic damping element that is formed as a Helmholtz resonator disposed in one of the at least two air guiding channels, by which a sound pressure level occurring at one or more of the air outlets can be reduced,
wherein the damping element comprises at least two chambers, wherein a first chamber comprises a first plurality of openings of a first uniform size and a second chamber comprises a second plurality of openings of a second uniform size, wherein the first and second uniform sizes are different;
wherein sound characteristics at different air outlets of the at least two air outlets provided for venting the interior are matched to each other by the damping element, the damping element being configured such that sounds occurring at the at least two air outlets as air exits the at least two air outlets are substantially the same in their volume, spectrum, and spectral intensity distribution.

wherein the damping element comprises at least two chambers, wherein a first chamber comprises a first opening of a first uniform size and a second chamber comprises a second opening of a second uniform size, wherein the first and second uniform sizes are different (Shuichi: Figure 1, Items 23 all have different sized holes);
wherein, in combination with Nanaumi, wherein the damping element is adapted to generate sound levels and acoustic frequency spectra that are symmetric relative to an area spatially centrally centered between the at least two air outlets and/or relative to an area occupied by a vehicle occupant (outlets of Nanaumi are symmetrical with damping element of Shuichi at blower, as such all noise characteristics will be identical to each other at identical outlets 546 in Nanaumi and centered in the cabin of the vehicle).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nanaumi by adding an acoustic damping element, as taught by Shuichi, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nanaumi with these aforementioned teachings of Shuichi with the motivation of reducing the noise of the fan within the cabin of the vehicle, thereby improving occupant comfort.
Nanaumi in view of Shuichi does not explicitly teach a plurality of openings for each chamber.
However, Majchrzak teaches a plurality of openings for each chamber (Majchrzak: Figure 3, Items 82).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nanaumi in view of Shuichi by having a plurality of openings in the chambers, as taught by Majchrzak, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nanaumi in view of Shuichi with these aforementioned teachings of Majchrzak since each individual element and its function are shown in the prior art, albeit shown in 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-4 & 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive.
A) The Applicant asserts that one of ordinary skill in the art would not consider Shuichi as it relates to very different subject matter. The Examiner respectfully disagrees. Shuichi is directed toward an exit of a fan, which is certainly present in Nanaumi. Therefore, one of ordinary skill in the art would be motivated to add the resonators to the fan exit of Nanaumi to reduce the fan & airflow noise within the vehicle cabin. The Examiner further notes that they are both in the technical field of fan ventilation, and Shuichi even teaches using such a resonator with the type of the fan used in Nanaumi (Shuichi: last 3 lines of Paragraph 0025). Therefore, Shuichi would be considered by one of ordinary skill in the art and in combination with Nanaumi and Majchrzak, teaches all the limitations of the rejected claims above.
B) The Applicant further asserts that Shuichi and Majchrzak do not teach, either separate or in combination, multiple chambers each with a plurality of openings of different uniform sizes. The Examiner respectfully disagrees. Shuichi teaches multiple chambers with different sized openings while Majchrzak teaches a plurality of openings for each chamber (Majchrzak has multiple chambers, each having a plurality of openings. These are not mutually exclusive and as cited above, it would be obvious to one of ordinary skill in the art two exchange these two known items (a chamber with a single hole, to a chamber with a plurality of holes) because it is merely a simple substitution of one known element for another. Therefore, Shuichi would be considered by one of ordinary skill in the art and in combination with Nanaumi and Majchrzak, teaches all the limitations of the rejected claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R. B. Schult/Examiner, Art Unit 3762